DYKMAN, J.
This is an appeal from a judgment entered upon the report of a referee. The action was for the recovery of damages for'the unlawful discharge of the plaintiff from the service of, the defendant. It was the claim of the plaintiff that he was employed by the defendant as the captain of a steamboat for one year from the 15th day of April, 1889, at a salary of §900 a year, payable monthly, besides his board, which he claimed was worth $3.50 a week; that he entered upon the service in pursuance of the contract, and was discharged by the defendant without cause, to his damage §881.50. The answer of the defendant controverted the complaint, and set up that the plaintiff was hired by the month and not by the year, and was discharged for incompetency. The cause was tried before a referee to hear and determine, and, upon the trial, each party introduced testimony tending to support the allegations in the pleadings. The referee found the facts in accordance with the testimony of the plaintiff, and made a report in his favor. Our examination of the case leads us to the same conclusion reached by the referee, and the judgment should be affirmed, with costs.